 1                                                              The Hon. Thomas S. Zilly
 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10

11   ATLANTIC SPECIALTY INSURANCE                 NO. 2:15-cv-01927-TSZ
     COMPANY,
12
                                  Plaintiff,
13
      vs.
14
                                                  Joint Status Report
15
      PREMERA BLUE CROSS,
16
                                  Defendant.
17

18

19

20

21

22

23

24

25

26

                                                             Meagher & Geer PLLP
     Joint Status Report                                     33 South Sixth Street, Suite 4400
     Case No. 2:15-cv-01927-TSZ                              Minneapolis, MN 55402
                                                             612-338-0661
 1      In its June 4, 2018 Order continuing the stay in this case pending resolution of the underlying
 2 multi-district litigation (“MDL”) matter (Docket No. 83), the Court directed the parties to file a

 3 Joint Status Report by January 18, 2019 if the MDL matter was not resolved. The parties have

 4 conferred and submit their Joint Status Report as follows:

 5 I. Status of Underlying MDL

 6      The underlying MDL has not been resolved. The class counsel in the MDL have filed a
 7 motion for class certification, which has been briefed and argued. No decision has yet been

 8 rendered.

 9      The parties agree this matter should continue to be stayed pending resolution of the underlying
10 MDL.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                          Meagher & Geer PLLP
     Joint Status Report                                                  33 South Sixth Street, Suite 4400
     Case No. 2:15-cv-01927-TSZ                                           Minneapolis, MN 55402
                                                                          612-338-0661
 1      Dated: January 18, 2019.       MEAGHER & GEER PLLP
 2
                                       s/ Charles E. Spevacek
 3                                     Charles E. Spevacek (MN0126044)(pro hac vice)
                                       s/ Paula Weseman Theisen
 4                                     Paula Weseman Theisen (MN0178950)(pro hac vice)
                                       33 South Sixth Street, Suite 4400
 5                                     Minneapolis, MN 55402
                                       Tel: (612) 338-0661
 6                                     Fax: (612) 877-9653
                                       cspevacek@meagher.com
 7                                     ptheisen@meagher.com
 8                                     BETTS, PATTERSON & MINES, P.S.
 9                                     s/ Joseph D. Hampton
                                       Joseph D. Hampton, WSBA #15297
10                                     s/ Daniel L. Syhre
                                       Daniel L. Syhre, WSBA #34158
11                                     One Convention Place, Suite 1400
                                       701 Pike Street
12                                     Seattle WA 98101-3927
                                       Telephone:     (206) 292-9988
13                                     Facsimile:     (206) 343-7053
                                       E-mail:jhampton@bpmlaw.com
14                                     E-mail:dsyhre@bpmlaw.com
15                                     Attorneys for Plaintiff Atlantic Specialty Insurance
                                       Company
16      and
                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
17
                                       s/Darren S. Teshima
18                                     Darren S. Teshima (pro hac vice)
                                       405 Howard Street
19                                     San Francisco, CA 94105
                                       Tel: (415) 773-5700
20                                     dteshima@orrick.com
21                                     and
22                                     s/Mark S. Parris
                                       Mark S. Parris, WSBA # 18370
23                                     701 Fifth Avenue, Suite 5600
                                       Seattle, WA 98104-7097
24                                     Tel: (206) 839-4300
                                       mparris@orrick.com
25
                                       Attorneys for Defendant Premera Blue Cross
26

                                                               Meagher & Geer PLLP
     Joint Status Report
                                   2                           33 South Sixth Street, Suite 4400
     Case No. 2:15-cv-01927-TSZ
                                                               Minneapolis, MN 55402
                                                               612-338-0661
 1                                          Certificate of Service
 2        I hereby certify that I caused the foregoing document to be electronically filed on January
   18, 2019 through the CM/ECF system and served on the following attorneys for Premera Blue
 3 Cross via CM/ECF:

 4            Darren S. Teshima                           Mark S. Parris
              Orrick, Herrington & Sutcliffe LLP          Orrick, Herrington & Sutcliffe LLP
 5            405 Howard Street                           701 Fifth Avenue, Suite 5600
              San Francisco, CA 94105                     Seattle, WA 98104-7097
 6

 7
            Dated: January 18, 2019.               MEAGHER & GEER PLLP
 8
                                                   s/ Paula Weseman Theisen
 9                                                 Paula Weseman Theisen (MN0178950)(pro hac vice)
                                                   33 South Sixth Street, Suite 4400
10                                                 Minneapolis, MN 55402
                                                   Tel: (612) 338-0661
11
                                                   Fax: (612) 877-9653
12                                                 ptheisen@meagher.com

13
                                                   Attorneys for Plaintiff Atlantic Specialty Insurance
14                                                 Company

15

16

17

18

19

20

21

22

23

24

25

26

                                                                           Meagher & Geer PLLP
     Joint Status Report
                                              3                            33 South Sixth Street, Suite 4400
     Case No. 2:15-cv-01927-TSZ
                                                                           Minneapolis, MN 55402
                                                                           612-338-0661
